Fourth Court of Appeals
                               San Antonio, Texas
                                    December 8, 2016

                                   No. 04-16-00565-CV

                    Ana Sophia SPENCER and William Alex Spencer,
                                    Appellants

                                            v.

                                  Jennifer OVERPECK,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-03779
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    The appellee’s unopposed second motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 12, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court